Gilfillan, C. J.
Of the three assignments of error the first and third are bad under the rules, — the first, because it does not show whether it is taken to the court’s findings of fact or its conclusion of law, and, if to the findings of fact, it does not show to which of them (there being several); the third, because it assigns as error the denial of the motion for a new trial, without specifying to which of the several points made by the motion the assignment applies. There is no merit in the second assignment of error. There was evidence to sustain the finding referred to in it. Order affirmed.
Buck, J., absent, sick, took no part.
(Opinion published 58 N. W. 688.)